Exhibit 10.2

THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”). THE
SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITY UNDER
THE APPLICABLE LAWS OR (II) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ISSUER, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE APPLICABLE LAWS.

DATE OF ISSUANCE: March 23, 2017

$7,000,000.00

AMERICAN ELECTRIC TECHNOLOGIES, INC.,

M&I ELECTRIC INDUSTRIES, INC.

AND

SOUTH COAST ELECTRIC SYSTEMS, LLC

SENIOR SECURED TERM NOTE

This Senior Secured Term Note (the “Note”) is jointly issued by American
Electric Technologies, Inc., a Florida corporation, M&I Electric Industries,
Inc., a Texas corporation, and South Coast Electric Systems, LLC, a Delaware
limited liability company (each a “Borrower;” collectively, the “Borrowers”),
pursuant to that certain Note Purchase Agreement (the “NPA”) entered into
concurrently herewith by and among the Borrowers and HD Special-Situations III,
LP (the “Lender”). Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the NPA.

1.    Payment Obligation.

(a)    For value received, the Borrowers jointly and severally promise to pay to
the Lender or its permitted successors and assigns as to this Note
(collectively, the “Holder”), (i) the principal amount of Seven Million Dollars
($7,000,000.00) and (ii) interest on the outstanding principal amount at the
rate of eleven and a half percent (11.5%) per annum (the “Rate”), payable as
described below. The principal amount of this Note, together with all accrued
and



--------------------------------------------------------------------------------

unpaid interest, shall be due and payable forty-eight (48) months after the
“Date of Issuance” shown above (the “Maturity Date”); provided, however, that:

(i)    the Maturity Date may be extended up to two (2) times by twelve
(12) months each time, in each case upon the written consent of the Holder and
the Borrowers, in their sole discretion;

(ii)    that in the event of the occurrence of an Event of Default, including
any Event of Default based on a failure to meet the CCR required by the NPA, the
Borrowers shall collectively pay monthly principal amortization payments on this
Note that are the greater of (A) seventy-five percent (75%) of the monthly Free
Cash Flow (as defined below) or (B) Seventy-five Thousand Dollars ($75,000.00),
such payments to continue until the Event of Default has been cured or waived or
all principal with respect to this Note has been paid in full. For purposes of
the foregoing, “Free Cash Flow” shall mean AETI’s consolidated EBITDA (in
accordance with GAAP) during the applicable (i.e. preceding) month, minus
interest, capital expenditures not to exceed $83,333.00 for any month during
2017 and any calendar year thereafter, and cash taxes paid for that month, all
determined on a consolidated basis. During such time as payments are owed by the
Borrowers under this clause (ii), the Borrowers shall calculate such Free Cash
Flow and shall collectively pay such amount as is owed under this clause within
five (5) business days (as defined in the NPA) after the end of the succeeding
month. Such remedy shall be in addition to all other rights and remedies
available to the Holder under the Closing Documents, as well as any other rights
or remedies afforded by law or equity; and

(iii)    the Borrowers shall repay Five Hundred Thousand Dollars ($500,000.00)
of principal of this Note by June 30, 2017.

(b)    Interest on this Note in the amount of Nineteen Thousand Four Hundred
Seventy-five and 81/100 Dollars ($19,475.81), representing pro-rated interest
for the period from the Closing Date through March 31, 2017, shall be pre-paid
by the Borrowers upon execution hereof (which pre-payment shall be
non-refundable); thereafter, monthly interest on the outstanding principal
amount of this Note shall be due and payable monthly in arrears on the first
business day of each month during the period that this Note remains outstanding,
commencing on May 1, 2017. Accrual of interest on the outstanding principal
amount shall commence on the “Date of Issuance” shown above and shall continue
until full payment of the outstanding principal amount has been made or duly
provided for.

(c)    The Borrowers may prepay all or any portion of the outstanding principal
amount of this Note at any time upon thirty (30) days prior written notice to
the Holder. If one or more prepayments aggregating in excess of $1,500,000.00
(the “Prepayment Threshold”) are made on this Note within one year of the Date
of Issuance (the “Make-Whole Period”), the prepayment which causes the
Prepayment Threshold to be exceeded shall be accompanied by a make-whole payment
equivalent to a 11.5% annual yield on the pre-paid amount that is in excess of
the Prepayment Threshold for the portion of the Make-Whole Period that will
remain after the date that the prepayment is made (with such calculation to
exclude any fees paid to the Holder). For example, if $3,750,000.00 of the
principal amount of this Note is paid in full exactly six months after the Date
of Issuance (leaving six months left in the Make-Whole Period), the make-whole
payment required by this paragraph shall be $215,625.00. Any amortization
payment required under any provision of this Note shall not be considered a
“prepayment” for purposes of this paragraph.



--------------------------------------------------------------------------------

2.    Provisions as to Payment.

(a)    Payments on this Note are payable to the Holder in whose name this Note
(or one or more successor Notes) is registered on the records of the Borrowers
regarding registration and transfer of this Note (the “Note Register”);
provided, however, that the Borrowers’ obligations to a transferee of this Note
arise only if such transfer is made in accordance with the terms and conditions
of the NPA.

(b)    Payments on this Note are payable in immediately available funds in
currency of the United States of America at the address last appearing on the
Note Register of the Borrowers as designated in writing by the Holder hereof
from time-to-time. The Borrowers shall collectively pay the outstanding
principal amount and all accrued and unpaid interest due upon this Note on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note appearing of record as of the fifth business day prior
to the Maturity Date and addressed to such Holder at the last address appearing
on the Note Register. The forwarding of such funds shall constitute full payment
of all outstanding principal and accrued interest hereunder and shall satisfy
and discharge the liability for principal and interest on this Note to the
extent of such payment plus any amounts so deducted or withheld. Unless
otherwise expressly provided herein, all payments shall be credited first to
reimburse the Holder for any cost or expense reimbursable hereunder, then to the
payment of accrued interest, and finally to the payment of principal.

3.    Transfer of Note; Restrictions.

(a)    The Holder understands and acknowledges by its acceptance hereof that
(i) this Note has not been, and is not being, registered under the 1933 Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred except as provided in the NPA and (ii) no Borrower or any other
individual or entity is under any obligation to register this Note under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. By acceptance of this Note, the Holder agrees to be
subject to and bound by all of the agreements between the Borrowers and the
Lender set forth in the NPA.

(b)    Prior to presentation of this Note for transfer, the Borrowers and any
agent of the Borrowers may treat the person in whose name this Note is duly
registered on the Note Register as the Holder hereof for the purpose of
receiving payments as herein provided and for all other purposes, whether or not
this Note be overdue, and no Borrower or any such agent shall be affected or
bound by notice to the contrary.

4.    Obligations of the Borrowers Herein Are Unconditional. The Borrowers’
joint and several obligations to repay this Note at the time, place, interest
rate and in the currency hereinabove stated is absolute and unconditional. This
Note and all other instruments now or hereafter issued in replacement of this
Note on the same or similar terms are direct obligations of each of the
Borrowers.



--------------------------------------------------------------------------------

5.    Waiver of Demand, Presentment, etc. To the extent permitted by law, the
Borrowers hereby expressly waive demand and presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, bringing of suit and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the timely payment of all sums owing and to
be owing hereunder, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for herein.
No delay or omission of the Holder in exercising any right or remedy hereunder
shall constitute a waiver of any such right or remedy. A waiver on one occasion
shall not operate as a bar to, or waiver of, any such right or remedy on any
future occasions.

6.    Attorneys’ Fees; Reimbursable Expenses. In the event it should become
necessary for the Holder to engage counsel to enforce this Note, the Borrowers
jointly and severally agree to pay the reasonable attorneys’ fees and costs of
the Holder, irrespective of whether suit is brought, including, without
limitation, any and all pre-judgment and post-judgment attorneys’ fees and costs
incurred (including, without limitation, fees and costs reasonably incurred in
connection with any matter arising under Title 11 of the United States Code). In
addition, the Borrowers jointly and severally agree to pay for all of the
Holder’s other reasonable and customary out-of-pocket costs incurred in
connection with the enforcement of this Note, including, without limitation, all
of the Holder’s consultants’ fees, appraisers’ fees, accountants’ fees, and
trustee’s fees.

7.    Events of Default. Each of the following shall constitute an “Event of
Default” under this Note:

(a)    the Borrowers shall fail to make timely payment of any amount of
principal or interest then due and owing under this Note or any Borrower shall
itself provide the Holder with written notice that one or more of the Borrowers
has failed to perform or observe any term, condition, agreement or obligation
under any of the Closing Documents;

(b)    except as covered by clause (a) above, a Borrower shall fail to make
timely payment of any amount then due and owing under any of the Closing
Documents to which it is a party, and the same shall continue uncured for a
period of three (3) business days after the date payment became due;

(c)    except as covered by clause (a) above, any of the representations or
warranties made by a Borrower in any of the Closing Documents, or in any
certificate or other written statement heretofore or hereafter furnished by or
on behalf of a Borrower in connection with any of the Closing Documents, shall
be false or misleading in any material respect at the time made and the Holder
shall have provided written notice to that Borrower of the alleged
misrepresentation or breach of warranty and the same shall continue uncured for
a period of fifteen (15) business days after the Borrower’s receipt of such
written notice;

(d)    if a Borrower shall fail to perform or observe, in any material respect,
any term, condition, agreement or obligation under any of the Closing Documents
not covered by clause (a), (b) or (c) above and the Holder shall have provided
written notice to that Borrower of the alleged failure and the same shall
continue uncured for a period of thirty (30) days after the



--------------------------------------------------------------------------------

Borrower’s receipt of such written notice, unless such default cannot reasonably
be cured within such thirty (30) day period, in which case, no Event of Default
shall be deemed to have occurred so long as the Borrower commences to cure such
default within such thirty (30) day period and diligently pursues such cure to
completion within sixty (60) days of the Borrower’s receipt of such written
notice;

(e)    a Borrower shall (i) become insolvent, (ii) admit in writing its
inability to pay its debts generally or as they become due, (iii) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution or (iv) apply for, or consent to the appointment of, a trustee,
liquidator, or receiver for all or a substantial part of its property or
business;

(f)    a trustee, liquidator or receiver shall be appointed for a Borrower, or
for a substantial part of its property or business, without its consent and such
appointment is not discharged within sixty (60) days after such appointment;

(g)    any governmental agency, or any court of competent jurisdiction at the
instance of any governmental agency, shall assume custody or control of the
whole or any substantial portion of the assets of a Borrower and such custody or
control shall not be released within sixty (60) days thereafter;

(h)    any final money judgment, writ of attachment, or similar process in
excess of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate (and
not covered by insurance) shall be entered against a Borrower, or any of its
assets, and shall remain unpaid, unvacated, unbonded or unstayed for a period of
thirty (30) business days after the entry date thereof or an appeal or
appropriate proceeding for review thereof is taken within such period and a stay
of execution pending such appeal is obtained;

(i)    bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against a Borrower and, if instituted
against a Borrower, shall not be dismissed within sixty (60) days after such
institution, or a Borrower shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in, any such proceeding;

(j)    the occurrence of any event of default or other event triggering
acceleration of, or a right to accelerate, any indebtedness by a Borrower, or
any of its subsidiaries, under any note, agreement or other instrument, whether
such indebtedness now exists or is hereafter created, if such indebtedness is
not subject to a subordination agreement with the Holder and the principal
amount of such indebtedness exceeds, individually or in the aggregate, Two
Hundred Fifty Thousand Dollars ($250,000); or

(k)    the Holder reasonably believes that there has been a material adverse
change in (i) any of the assets, liabilities, sales, financial condition,
business or operations of the Borrowers and their subsidiaries (taken as a
whole), (ii) the Borrowers’ ability (taken as a whole) to repay this Note or
(iii) the Holder’s rights and remedies under the Closing Documents.



--------------------------------------------------------------------------------

At any time during the occurrence of an Event of Default, and in each and every
such case, unless such Event of Default shall have been cured or waived in
writing by the Holder, in its sole discretion (which waiver in one instance
shall not be deemed to be a waiver in another instance or for any other prior or
subsequent Event of Default), at the option of the Holder and in the Holder’s
sole discretion, the Holder may immediately accelerate the maturity hereof,
whereupon all principal and accrued interest hereunder shall be immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers (anything herein or in any
other instrument to the contrary notwithstanding) and the Holder may immediately
enforce any and all of its rights and remedies provided herein or in any of the
other applicable Closing Documents, or any other rights or remedies afforded by
law or equity. During the continuance of an Event of Default, the Rate shall
automatically increase by four percent (4.0%), which shall be imposed
retroactively to the first day of the month in which the Event of Default was
reported until the first date thereafter upon which there shall be no Event of
Default. For avoidance of doubt, if an Event of Default occurred in January and
such Event of Default is disclosed in the Borrowers’ monthly financial
statements delivered to the Lender on February 15, then the default rate of
interest provided for herein shall apply to the outstanding principal of this
Note as of February 1 through the first date thereafter upon which there shall
be no Event of Default.

8.    Security. Repayment of this Note is secured by the Security Agreements,
the Deed of Trust, the Pledge Agreement and/or any other agreements now or
hereafter entered into by a Borrower or any other individual or entity to secure
and/or guarantee the payment of this Note. Therefore, an Event of Default under
the terms of this Note shall be grounds for enforcement of the Holder’s rights
under the Security Agreements, the Deed of Trust, the Pledge Agreement and/or
any such other agreements.

9.    Enforceability; Maximum Interest Rate.

(a)    In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note shall not in any way be affected or
impaired thereby.

(b)    Notwithstanding anything to the contrary contained in this Note, the
Borrowers shall not be obligated to pay, and the Holder shall not be entitled to
charge, collect, receive, reserve or take interest (“interest” being defined,
for purposes of this paragraph, as the aggregate of all charges which constitute
interest under applicable law that are contracted for, charged, reserved,
received or paid under this Note) in excess of the maximum rate allowed by
applicable law (the “Maximum Lawful Rate”). During any period of time in which
the Rate exceeds such Maximum Lawful Rate, interest shall accrue and be payable
only at such Maximum Lawful Rate; provided, however, that if at any time
thereafter the Rate is less than the Maximum Lawful Rate, the Borrowers shall,
to the extent permitted by law, continue to pay interest to the account of the
Holder at the Maximum Lawful Rate until such time as the total interest received
by the Holder is equal to the total interest which the Holder would have
received had the Rate been (but for the operation of this provision) the
interest rate payable. Thereafter, the interest rate payable



--------------------------------------------------------------------------------

for the account of the Holder shall be the Rate unless and until the Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by the Holder exceed the
amount which the Holder could lawfully have received had the interest been
calculated for the term during which the Holder actually received interest from
the Borrowers at the Maximum Lawful Rate. If the Holder has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance hereof or to other amounts
(other than interest) payable hereunder to the Holder, and if no such principal
or other amounts are then outstanding, such excess or part thereof remaining
shall be repaid by the Holder to the Borrowers. For purposes of this Section,
the term “applicable law” shall mean the laws of California (without giving
effect to applicable principles of conflict of law), and to the extent
controlling, laws of the United States of America.

10.    Entire Agreement. This Note, together with the other applicable Closing
Documents and any exhibits or schedules attached thereto, and any addenda to any
of the foregoing, constitute the full and entire understanding between the
Borrowers and the Holder with respect to the subject matter hereof and thereof
and supersede all prior negotiations, agreements and understandings, written or
oral, with respect to such subject matter. No provision of this Note shall be
amended, waived, discharged or terminated other than by a written instrument
signed by the Borrowers and the Holder.

11.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of California without giving effect to applicable principles of
conflict of law.

12.     Headings. The headings of this Note are for convenience of reference and
shall not form a part of, or affect the interpretation of, this Note.

13.    Successors and Permitted Assigns. The Borrowers shall not assign any of
their rights or obligations hereunder and any such assignment shall be
absolutely void. Subject to the transfer restrictions contained in the NPA, the
Holder may assign and/or participate any of its interest in this Note to any
individual or entity. Each reference herein to powers or rights of the Holder
shall also be deemed a reference to the same power or right of such assignees,
to the extent of the interest assigned to them. All the covenants, agreements,
representations and warranties contained in this Note shall bind the Borrowers
and the Holder and their respective administrators, distributees, successors and
permitted assigns, including any individual or entity to whom the Holder has
granted a participation interest in this Note.

14.    No Strict Construction. The Borrowers agree that they have had sufficient
opportunity to review and comment on the provisions of this Note. As a result,
any uncertainty or ambiguity existing herein shall not be interpreted against
the Borrowers or the Holder.

15.    Waiver of Jury Trial. THE BORROWERS AND THE HOLDER EACH WAIVE, TO THE
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed by
their authorized persons on the Date of Issuance.

 

The Borrowers: AMERICAN ELECTRIC TECHNOLOGIES, INC.   By:  

/s/ Charles Dauber

    Charles Dauber, President   By:  

/s/ William Brod

    William Brod, Chief Financial Officer   M&I ELECTRIC INDUSTRIES, INC.   By:
 

/s/ Charles Dauber

    Charles Dauber, President   By:  

/s/ William Brod

    William Brod, Chief Financial Officer   SOUTH COAST ELECTRIC SYSTEMS, LLC  
By:  

/s/ Charles Dauber

    Charles Dauber, President   By:  

/s/ William Brod

    William Brod, Chief Financial Officer